Exhibit 10.13

Effective as of May 15, 2001

Ms. Tara Clark
26 Hearthstone Place
Andover, MA  01810

Dear Tara:

I am writing to confirm our offer to you for a position as Vice President,
Marketing, reporting to Walter Ogier, President and COO.  We are pleased to
offer you a starting salary of $10,903.75 per month (equivalent to $130,845.00
per year), to be paid semi-monthly and reviewed annually.  The monthly salary
includes an allowance to help offset contributions to certain benefits should
you elect them.  You are also eligible for an annual cash bonus of 20% of base
salary and to participate in our annual merit-based stock option program,
provided that any award of options will be subject to the approval of our Board
of Directors. You are also entitled to receive shares of BTI common stock in
accordance with the terms and conditions of the Eligix, Inc. Management Equity
Incentive Plan. In addition, you will receive medical and dental insurance, 15%
of the cost of which is contributed by the employee.  Term life insurance,
equivalent to one times your annual salary, and parking will be provided by the
company without employee contribution. Long-term disability insurance is
provided, 100% of the cost is contributed by the employee (your annual premium
would be approximately $767.00).  You will also be entitled to three weeks paid
vacation accrued on an annual basis and 11 paid holidays per year.  In the event
your employment is terminated by Biotransplant without cause, you would receive
up to 6 months base salary, payable in 12 equal semi-monthly installments which
would be discontinued upon your securing other employment.

Your employment is subject to your signing an Invention, Non-Disclosure and
Non-Compete Agreement with BioTransplant, in the form previously provided to
you, and review of any agreement you may have with others to insure that your
employment with BioTransplant is not in conflict with any such agreements.

Also, this offer is contingent upon your ability to provide proof of your legal
right to work in the United States, as defined by Federal regulations.

By signing this letter below, you acknowledge that the foregoing offered terms
of your employment with BioTransplant do not constitute (i) a significant
diminution of your duties, responsibilities, power, title or office in effect at
Eligix, Inc. immediately prior to your acceptance of this offer or (ii) a
material reduction in your compensation (including without limitation, salary,
bonuses, options and benefits) or material change in your manner of compensation
(including without limitation, the timing of any salary or bonus payments) in
effect for you at Eligix, Inc. immediately prior to your acceptance of this
offer.

If you agree to the terms outlined above, please sign both copies of this letter
and return one copy using the enclosed, stamped envelope.

We look forward to your joining BioTransplant. We are confident that you will
make a significant contribution to BioTransplant's future success.

Sincerely,

/s/ Elliot Lebowitz
Elliot Lebowitz, Ph.D.
President and CEO

Accepted and Agreed to:

/s/ Tara Clark    

--------------------------------------------------------------------------------

    Name:  Tara Clark   Date:  May 15, 2001

 